IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00013-CR

THE STATE OF TEXAS,
                                                           Appellant
v.

DAVID WAYNE HARTLEY,
                                                           Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 10-02624-CRF-272


                         MEMORANDUM OPINION


      The State of Texas appealed the trial court’s decision to grant the defendant’s

motion for new trial. The State’s Motion to Withdraw State’s Notice of Appeal and

Dismiss State’s Appeal has now been filed.

      The State’s motion is granted. See TEX. R. APP. P. 42.2. The appeal is dismissed.


                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 14, 2013
Do not publish
[CR25]




State v. Hartley                                Page 2